Citation Nr: 1503933	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ankle disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As noted at the Veteran's November 2014 Board hearing, and as indicated in a letter from the Veteran dated in June 2014 and in a report of contact with the Veteran in June 2014, the Veteran has revoked the representation of him before VA by M.C.  As result the Veteran is currently unrepresented before VA.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for a current examination.  See 38 C.F.R. §§ 3.326, 3.327 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  As noted at the November 2014 Board hearing, the Veteran has asserted a worsening of his right ankle disability since the date of his most recent VA examination of the ankle, in November 2009.  Recently received VA treatment records also reflect an increasing frequency of treatment for right ankle disability.  Accordingly, the Veteran should be scheduled for a new VA examination of his right ankle.  

Additionally, the AOJ should seek to obtain any records of treatment for right ankle disability from July 2006 forward that have not been previously associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for right ankle disability from July 2006 forward.  After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.
  
2.  Once all available relevant medical records have been associated with the claims file, provide the Veteran a VA examination for the purpose of determining the current severity of service-connected right ankle disability.  The AOJ should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.  In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should perform full range of motion studies of the right ankle and comment on the functional limitations of the service-connected right ankle disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the right ankle in degrees.  The examiner should describe the nature and extent of the Veteran's present right ankle disability.

The examiner should provide a finding, or sufficient information so as to facilitate a finding by the Board, as to whether the Veteran's right ankle limitation of motion is better characterized as MODERATE or MARKED, with consideration of factors such as pain, weakness, fatigability, and incoordination.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

